—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered August 25, 1997, convicting him of burglary in the first degree and robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]; People v Martinez, 186 AD2d 824).
The sentencing court did not err in ordering consecutive sentences on the burglary and robbery convictions (see, People v Yong Yun Lee, 92 NY2d 987).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Santucci, J. P., Friedmann, McGinity and Smith, JJ., concur.